DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 03/18/2021, after the mailing of the Final Office action on 12/18/2020. In the paper of 03/18/2021, Applicant amended claims 15 and claims 32-35 and canceled claim 31. 
The prior rejection of claims 15, 17, 19-20, 22-24 and 27-29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as presented in the Final Office action, is now withdrawn in view of the amendments made to claim 15.
This application is in condition for allowance except for the presence of claim directed to claims 1, 4, 6, 9 and 12, which were non-elected without traverse in the reply of 04/05/2018.  Accordingly, claims 1, 4, 6, 9 and 12 are canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Applicant's representative of record, Attorney John Cunniff on April 19, 2021.
The application has been amended as follows: 
Claims 1, 4, 6, 9 and 12 are canceled
Claims 27-29 and 35 are newly amended.

1. (Canceled)


4. (Canceled)

6. (Canceled)

9. (Canceled)

12. (Canceled)

27. (Currently Amended) The Next Generation Sequencing-based diagnostic method according to claim 15, wherein the test sample is a clinical sample derived from a human subject, and wherein the first nucleic acid control  a plasmid comprising wild-type and/or mutant sequence of a non-human virus, and further wherein the non-human virus is selected from animal viruses not infecting humans, and plant viruses, or wherein the first nucleic acid control 

28. (Currently Amended) The Next Generation Sequencing-based diagnostic method according to claim 15, wherein the first nucleic acid control comprises a non-human nucleic acid sequence or a viral nucleic acid sequence.

29. (Currently Amended) The Next Generation Sequencing-based diagnostic method according to claim 15, wherein the first nucleic acid control comprises a Tobacco Mosaic Virus nucleic acid sequence; or wherein the at least one wild-type nucleic acid control sequence is a Tobacco Mosaic Virus nucleic acid sequence; or wherein the second nucleic acid control sequence is a Tobacco Mosaic Virus nucleic acid sequence. 

35. (Currently Amended) The Next Generation Sequencing-based diagnostic method according to claim 22, wherein the first nucleic acid control comprises a non-human nucleic acid sequence or a viral nucleic acid sequence.
	
Conclusion
Claims 15, 17, 19-20, 22-24, 27-29, 32-35 are allowed in view of the Examiner’s amendment above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        April 19, 2021